Citation Nr: 0305252	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Vocational Rehabilitation and Employment Office at the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified before the 
undersigned at a videoconference hearing in January 2003.  A 
transcript is of record.  

Although the veteran at his January 2003 hearing expressed 
disagreement with the April 2002 rating decision evaluating 
his service-connected left shoulder and hemorrhoid disorders, 
this may not constitute a notice of disagreement with that 
rating decision for the reasons stated below.  If the veteran 
desires to initiate an appeal of the evaluations assigned for 
these disabilities, he must file a notice of disagreement 
with the RO within a year from the date the RO mails notice 
of the rating determination being appealed.  The date of 
mailing of the letter of notification is presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(a) (2002).  The RO notified the veteran of the rating 
decision by correspondence dated April 22, 2002.  


REMAND

At his hearing, the veteran testified that he was no longer 
pursuing real estate as he could not stand the pressure of 
sales.  Thus, it appears that the veteran's status has 
changed since the June 2002 counseling report.  Moreover, at 
his hearing, the veteran indicated that his service-connected 
disabilities, to include shoulder disability and hemorrhoids, 
had worsened, and that he would need surgery for his shoulder 
disability.  However, the most recent medical evidence 
consists of VA examinations in January and February 2002.  
VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous evaluation 
in order to determine the nature and extent of the veteran's 
disabilities and the affect of such on his 
ability/suitability for employment.  

The Board observes that at his January 2003 hearing, the 
veteran expressed disagreement with the April 2002 rating 
decision evaluating his service-connected left shoulder and 
hemorrhoid disorders.  While the transcript of a hearing 
before a hearing officer at the RO may serve as a notice of 
disagreement with an adjudicative determination, Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993), testimony before the 
Board may not serve as a valid notice of disagreement because 
it does not constitute a writing that is filed with activity 
which entered the determination being appealed, as required 
by statute.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); 
38 U.S.C.A. § 7105(b)(1) (West 2002).  However, the Board 
construes the veteran's hearing testimony as raising claims 
of entitlement to increased ratings for his left shoulder 
disorder and hemorrhoids.  

The current evaluations of his service-connected disabilities 
may directly affect the outcome of the issue currently on 
appeal.  Accordingly, the increased rating issues would be 
inextricably intertwined with the certified issue of 
entitlement to vocational rehabilitation under Chapter 31.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed.  

Prior to the veteran's filing of his claim for Chapter 31 
Vocational Rehabilitation and Training, there was a 
significant change in the law, which redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  It is unclear whether the provisions of the 
VCAA apply to claims for chapter 31 benefits.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002) (VCAA does not apply to 
waiver of recovery of overpayment of improved death pension 
claims under chapter 53, title 38, United States Code, but 
only to chapter 51).  The broad definition of "claimant" in 
38 U.S.C.A. § 5100 (West 2002) suggests that the VCAA might 
well apply to vocational rehabilitation claims.  There is no 
question that the VCAA applies to any adjudication of 
reopened claims for increased ratings such those raised by 
the veteran in this case.  

Because it does not appear that the RO has considered whether 
the notice and duty to assist provisions contained in the 
VCAA apply to the claim currently on appeal, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
medical records from 2000 to the present 
and associate them with the veteran's 
claims folder.  

2.  The RO should adjudicate the claims 
of entitlement to increased ratings for 
left shoulder disability and for 
hemorrhoids raised in the hearing of 
January 2003.  If, and only if, the 
veteran initiates and perfects an appeal 
from the RO's determination of these 
raised issues should these issues be 
certified for appellate review by the 
Board.  

3.  After completion of number 1 and 2 
above, the veteran should be scheduled 
for a vocational rehabilitation 
assessment by a VA Counseling 
Psychologist.  The psychologist should 
review pertinent information contained in 
the claims folder and vocational 
rehabilitation files and make a 
determination as to whether the veteran 
has a serious employment handicap which 
impairs employability and if so, whether 
he has overcome impairment of 
employability.  To that end, the 
psychologist should arrange for any 
interviewing and testing of the veteran 
deemed necessary.  The psychologist 
should take into account the latest 
medical evidence and any additional 
evidence submitted by the veteran.  

4.  The RO should determine whether the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, applies to claims for 
vocational rehabilitation under Chapter 
31.  If so, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Act is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
satisfied.  The RO is reminded that the 
VCAA requires that VA notify the claimant 
which evidence, if any, will be obtained 
by the claimant and which evidence, if 
any, will be obtained VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the evaluation and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
could include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.110----0(b) (2002).




